Citation Nr: 0709774	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for degeneration of the 
arteries.

3.  Entitlement to service connection for mass on the left 
shoulder and growths on the neck and right leg, claimed as 
due to Agent Orange exposure.

4.  Entitlement to service connection for residuals of back 
injury.

5.  Entitlement to service connection for residuals of neck 
injury.

6.  Entitlement to service connection for a bilateral eye 
disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The case 
has been advanced on the Board's docket due to the veteran's 
illness.

The rating decision on appeal also denied the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD), and that issue was included in the 
veteran's appeal.  In a January 2007 rating decision, the RO 
granted service connection for PTSD, rated 50 percent, 
effective September 20, 2002.  In a March 2007 informal 
hearing presentation, the veteran's representative raised the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU).  That issue is referred to the RO for 
initial consideration.

The issue of entitlement to service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will advise 
the veteran if any action on his part is required.




FINDINGS OF FACT

1.  It is not shown that the veteran currently has asbestosis 
or that any such disease might be related to his service.

2.  The veteran's degeneration of the arteries was not 
manifested in service or in the first postservice year, and 
is not shown to otherwise be related to his service.

3.  The veteran's left shoulder mass or any neck or right leg 
growths were not manifested in service, and are not shown to 
be related to his service, including any Agent Orange 
exposure therein.

4.  It is not shown that the veteran's current back pathology 
is related to the back complaints noted in service.

5.  It is not shown that the veteran sustained a neck injury 
in service, or that any current neck disability was 
manifested in service or is otherwise related to service.

6.  It is not shown that the veteran has a current eye 
disability that may be related to his acute eye injury in 
service.

7.  It is not shown that the veteran currently has arthritis, 
or that arthritis was manifest in service or in the first 
postservice year, or would be related to service. 


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  Service connection for degeneration of the arteries is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for a mass left shoulder and growths 
on the neck and right leg, claimed as due to Agent Orange 
exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

4.  Service connection for residuals of back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Service connection for residuals of neck injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

6.  Service connection for a bilateral eye disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  Service connection for degenerative arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on his 
behalf.  VA must also ask the claimant to submit any 
pertinent evidence in the his possession.

The veteran was provided the VCAA-mandated notice by letter 
dated in October 2002.  The RO specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  As 
the Board is denying the claims seeking service connection, 
no disability rating or effective date will be assigned, and 
there is no prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims folder contains relevant VA and private 
medical records, and records from the Social Security 
Administration (SSA).   He has not identified any other 
outstanding evidence to be obtained.  

The veteran has not been provided with VA examinations (and 
apparently his health contraindicates examination at this 
time); however review of the record indicates examinations 
are not necessary.  With respect to the veteran's claim of 
service connection for a back disorder, while there were back 
complaints noted in service, there is no true indication that 
any current back disability might be related to service more 
than three decades earlier.  The veteran's eye complaints in 
service were acute and have not been shown to result in any 
current disability.  With respect to the other claims, the 
Board finds that a medical nexus opinion is not necessary 
because there is no evidence of pertinent pathology in 
service and the initial findings of chronic pathology were 
made decades following service.  Thus, while there are 
current findings of artery disease and a left shoulder mass, 
there is no evidence suggesting that such disabilities may be 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service or in the years following service, and 
that the first suggestion of pertinent disability was many 
years after active duty, relating current disability to 
service would be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues addressed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

On service induction examination it was noted that the 
veteran had complaints of back pain in the L-5 area after 
prolonged standing.  Examination of the spine was normal.  
The service medical records show that in October 1967 the 
veteran reported low back pain that had been present for two 
years.  Probable lumbosacral strain was noted.  In November 
1967, the veteran reported that his lumbosacral back pain had 
been present since childhood.  An orthopedic consultation in 
November 1967 noted normal X-rays and diagnosed lumbago.  
There were no further back complaints noted in service, and 
the service separation examination noted normal spine 
examination.  

In March 1969, the veteran reported blurred vision.  A 
metallic foreign body was noted in the right eye, and 
flashburn of both eyes was shown.  There were no further eye 
complaints in service, and the separation examination showed 
normal eyes examination.  The separation examination also 
noted normal examinations of the vascular system, and 
musculoskeletal system.  A chest X-ray was normal.

A March 2001 private treatment record notes that a benign 
spindle cell lipoma was removed from the veteran's left 
shoulder.  

An April 2001 record indicated that the veteran's long 
segment of superficial femoral artery was occluded, with 
symptomatic claudication.  A left common femoral bypass was 
performed in April 2002.  

Chest X-rays in September 2001, May 2005, and May 2006, 
showed no lung abnormalities.  

The veteran complained of low back pain in September 2001.  
Degenerative lumbar spine disease with spinal stenosis at L3-
4 and L5 was noted in October 2002.  

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed chronic disabilities, including arthritis and 
cardiovascular disease, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Certain enumerated 
diseases, if manifested in a veteran who served in Vietnam, 
may be presumed to have resulted from his exposure to Agent 
Orange therein.  Lipoma is not among the enumerated diseases.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Asbestosis

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  

The record contains no objective evidence of asbestosis.  
Chest X-rays during service and in recent years have been 
described as showing normal lungs.  In the absence of proof 
of current disability, there can be no valid claim of service 
connection (see Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Furthermore, there is no competent (medical) evidence showing 
that any current asbestosis might be related to the veteran's 
military service.  While the veteran alleges that he has 
current asbestosis that is related to service, because he is 
a layperson, his allegations are not competent evidence in 
the matters of medical diagnosis and etiology.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
any competent evidence that the veteran has asbestosis or 
that such disease might be related to his service, the 
preponderance of the evidence is against this claim.  
Therefore, it must be denied.  


Degeneration of the Arteries

The record contains evidence of current artery disease, as 
the veteran has a diagnosis of post-coronary artery grafting 
coronary artery disease, and his long segment of superficial 
femoral artery was occluded, with symptomatic claudication, 
and a left common femoral bypass performed in April 2002.  
However, there is no competent evidence that such disease was 
manifest in service or in the first postservice year (so as 
to warrant consideration of the chronic disease presumption 
under 38 U.S.C.A. § 1112) or is related to his service.  
Furthermore, there is no competent (medical) evidence that 
the current artery disease might be related to the veteran's 
military service.  While he alleges that his current arterial 
degeneration is related to service, because he is a 
layperson, his allegations are not competent evidence in the 
matter of medical etiology.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu, supra. Without 
any competent evidence that arterial degeneration became 
manifest in service or is otherwise related to service, the 
preponderance of the evidence is against this claim.  
Therefore, it must be denied.  

Left Shoulder, Neck and Right Leg Growths (Agent Orange)

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309(e). The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The record does not show growths of the neck and right leg.  
The veteran had a lipoma removed from his left shoulder in 
March 2001.  The record does not contain any evidence that 
the veteran's lipoma was manifested in service; in fact, it 
was first noted in 2001.  Consequently, service connection 
for lipoma on the basis that it became manifest in service is 
not warranted.

The veteran seeks service connection for his lipoma based on 
a theory of entitlement that it resulted from his exposure to 
Agent Orange in Vietnam.  While the veteran served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange, lipoma is not enumerated among the diseases the 
Secretary has determined are related to herbicide (Agent 
Orange) exposure.  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for lipoma 
by competent and probative evidence showing that such disease 
is somehow related to service (including to Agent Orange 
exposure therein).  See Combee, supra.  He has not submitted 
any such evidence.

The first evidence of the veteran's lipoma was in 2001, about 
32 years after his discharge from active duty.  Such a long 
interval of time between service separation and the earliest 
documentation of the lipoma is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The file does not 
contain any medical opinion or other competent medical 
evidence that supports the veteran's assertions.  Because he 
is a layperson, his own statements to the effect that he 
acquired lipoma (and growths of the neck and right leg which 
are not clinically documented) as a result of exposure to 
Agent Orange in service are not competent evidence.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim; hence, it must be denied.

Residuals of Back Injury

The record amply establishes (and it is not in dispute) that 
the veteran currently has a lower back disability.  
Degenerative lumbar spine disease with spinal stenosis at L3-
4 and L5 was noted in October 2002.  

The veteran's service medical records show that a history of 
back pain was noted on his induction examination; that he was 
seen with complaints of low back pain; and that lumbosacral 
strain and lumbago were diagnosed in service in 1967.  
However, during the remainder of his service (approximately 
18 months) there were no further complaints or findings of 
back problems, and his service separation examination found a 
normal spine.  The record contains no objective showing of 
back problems for more than 30 years following separation 
from service, and there is no competent evidence attributing 
the current back pathology, first noted in 2001, to any 
incident of service.

Consequently service connection for a low back disability on 
the basis that such disability became manifested in service 
is not warranted.  Likewise, to the extent that degenerative 
changes noted in private medical records in 2002 connote 
arthritis, such disease was not manifested in the first 
postservice year; and service connection on a presumptive 
basis (under 38 U.S.C.A. §  1112) is also not warranted.

As noted above, the first objective evidence of lumbosacral 
spine problems after service does not appear until 2001, 
decades after the veteran's separation from service.  The 
lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson, supra.

The veteran's recitation of his medical history and his 
belief that the 1967 findings are related to his current 
lumbosacral spine disability are not competent evidence of a 
nexus between his current back disability and service.  As a 
layperson, he is not competent to establish nexus by his own 
observation or opinion.  See Espiritu, supra.

In summary, while there is evidence of a current lumbosacral 
spine disability, there is no objective evidence of a nexus 
between the current disability and the acute findings in 
service decades earlier, and no competent evidence suggesting 
they might be related.  The preponderance of the evidence is 
against this claim. Accordingly, it must be denied.

Residuals of Neck Injury

There is no objective evidence that the veteran sustained a 
neck injury during service, and no objective evidence of 
current neck disability.  In the absence of proof of current 
disability, there can be no valid claim of service connection 
(see Brammer, supra.).  

Without any competent evidence of current neck disability, or 
any evidence that such neck disability was manifest in 
service or might be related to service, the preponderance of 
the evidence is against this claim and it must be denied.   

Bilateral Eye Disability

Service medical records note that the veteran suffered 
flashburns to his eyes in March 1969.  However, there were no 
further problems with his eyes in service, and the eyes were 
normal on service separation examination.  

Critically, there is no objective evidence of current eye 
disability.  In the absence of proof of a current disability, 
there is no valid claim of service connection (see Brammer, 
supra.).  

While the veteran alleges that he does have current eye 
pathology that is related to service, because he is a 
layperson his allegations are not competent evidence of a 
medical diagnosis or etiology.  See Espiritu, supra.  

Without any competent evidence of current acquired disability 
of either eye, or any evidence that chronic eye disability 
was manifest in service or might be related to injury 
therein, the preponderance of the evidence is against this 
claim and it must be denied.   

Degenerative Arthritis

The evidence of record does not show that the veteran now has 
degenerative arthritis other than of the lumbosacral spine.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While 
the veteran alleges that he does have a generalized 
arthritis, because he is a layperson his allegations are not 
competent evidence of a medical diagnosis.  See Espiritu, 
supra.  

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)) and the analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that the record also does not show that arthritis 
was manifest in service or in the first postservice year (so 
as to warrant application of the presumptive provisions of 
38 U.S.C.A. § 1112) or that any current arthritis might be 
related to service.  The service medical records show no 
evaluation or treatment of arthritis and there is no medical 
opinion of record relating any current arthritis to service.  

Without any competent evidence of current arthritis, any 
evidence that arthritis was manifest in service or in the 
first postservice year, or any evidence that any current 
arthritis might be related to service, the preponderance of 
the evidence is against this claim and it must be denied.   


ORDER

Service connection for asbestosis is denied.

Service connection for degeneration of the arteries is 
denied.

Service connection for left shoulder mass and growths on the 
neck and right leg, claimed as due to Agent Orange exposure, 
is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a neck injury is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for degenerative arthritis is denied.


REMAND

The veteran served in Vietnam as a light vehicle driver, and 
it may be assumed that he was exposed to acoustic trauma in 
the course of his duties therein (notably, service connection 
has been established for PTSD).  There are no postservice 
audiograms of record.  A December 2005 VA outpatient record 
noted "mild to severe hearing loss in both ears at 2000 and 
3000 Hz" and indicated that a "full evaluation" was 
scheduled for January 5, 2006.  There is no record of this 
evaluation in the claims folder, and the record does not show 
whether the veteran has a hearing loss disability of either 
ear by VA standards.  As the apparently outstanding records 
may contain pertinent information (and are constructively of 
record), they must be secured.  Significantly also, it 
appears that the veteran's health status would not allow for 
audiological evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
the  report of any audiometry/audiological 
evaluation of the veteran at the West Los 
Angeles, VAMC, on or about January 5, 
2006.  

2.  If such record is found and it shows 
hearing loss in either ear by VA 
standards, the RO should arrange for the 
veteran's claims folder to be forwarded to 
a VA audiologist for review and an opinion 
as to whether the veteran's hearing loss 
of either ear was incurred or aggravated 
in service, i.e., as likely as not 
resulted from his likely exposure to 
acoustic trauma therein.  The audiologist 
must explain the rationale for the 
opinion.   

3.  The RO should then readjudicate the 
claim of service connection for bilateral 
hearing loss.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the veteran and his representative 
agent the opportunity to respond.  The 
case should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


